Case 2:20-cv-11231-SJM-APP ECF No. 16 filed 08/04/20   PageID.267   Page 1 of 2




                   UNITED STATES DISTRICT COURT
               IN THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


PAUL GRUNDY, et al.

           Plaintiffs,                  Case No. 2:20-cv-11231-SJM-APP
v.                                      Honorable Stephen J. Murphy, III

FCA US LLC,

           Defendant.



                APPEARANCE OF THOMAS J. MURRAY

      PLEASE TAKE NOTICE that Thomas J. Murray of the law firm of

King & Murray PLLC has this day entered his appearance as co-counsel of

record for Defendant FCA US LLC.

                                    Respectfully submitted,

                                    By: /s/Thomas J. Murray
                                    Thomas J. Murray (P56331)
                                    Attorneys for Defendant FCA US LLC
                                    KING AND MURRAY PLLC
                                    355 S. Old Woodward, Suite 100
                                    Birmingham, MI 48009
                                    (248) 792-2397
                                    tmurray@kingandmurray.com
Dated: August 4, 2020
Case 2:20-cv-11231-SJM-APP ECF No. 16 filed 08/04/20    PageID.268   Page 2 of 2




                        CERTIFICATE OF SERVICE

       Thomas J. Murray certifies that on August 4, 2020, he electronically
filed the foregoing paper with the Clerk of the Court using the ECF system
which will send notification of such filing to all attorneys of record herein at
their respective addresses as disclosed on the pleadings.

                                                 /s/ Thomas J. Murray
                                                 Thomas J. Murray




                                       2
